Case 1:17-cr-00283-LAP Document 320 Filed 11/13/19 Page 1 of 1

L&aW OFFICES
Davin WIiksSTROM
850 THIRD AVENUE - 32ND FLOOR
NEW YORK, NEW YORK 10022

TELEPHONE: (212) 248-5511
EMAIL: DAVID@DAVINWIKSTROM.COM
FACSIMILE: (212) 248-2888

(ANAY,. DAVIDWIKSTROM COM

November 13, 2019

 

 

 

 

1} USDC SDNY
Cece eorstia “ Preska DCOCUMINT
nited States District Judge ELECTEOMICALLY BIG
Southern District of New York nn in ICALLY PILED
500 Pearl Street eee
New York, NY 10007 DATE FILED:

 

 

 

 

Re: United States v. Markeem Jordan, et al.

17 CR 283 (LAP)

Dear Judge Preska:

I write to request a final adjournment of sentencing in Mr. Jordan’s case. Sentencing is
currently scheduled for November 19, 2019. Assistant United States Attorney Adam Hobson
consents to the application.

My sentencing submission is incomplete, and the forensic report prepared by LMSW
Jenny Crawford was received, in draft form, on November 9. I have not had an opportunity to
review it with Mr. Jordan.

I am in trial preparation for a lengthy health care fraud trial set to begin on January 6,
2020. Given my trial prep obligations, and my need to complete my submission, I therefore
respectfully seek the court’s indulgence. Accordingly, I ask that the sentencing be adjourned to
a convenient date during the week of December 30, or (late afternoon) during the week of
January 6, 2020.

Respectfully,
The sentencing is adjourned to
January 8, 2020, at 4:00 PM. rt flee,
SO ORDERED. David Wikstrom

  

Loretta A. Preska
U.S. District Judge
